 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn its payroll the Employer describes all of the setup men in thefolding department as either "foreman" or "assistant foreman."Therecord is not clear as to the exact nature and extent of their super-visory duties.However, it does appear that their responsibility,so far as it was discussed at the hearing, is the normal responsibilityof highly skilled machine operators.There is no evidence that theyhave been vested with authority to hire, fire, or otherwise disciplineother employees.Nor does it appear that they responsibly direct otheremployees in their tasks. In fact, the Employer's representative, con-ceding that they had few supervisory duties, stated that they werecalled foremen only to make it easier for them to meet the productionresponsibilities normally to be expected of such skilled craftsmen.In view of those facts, we find that these four employees are notsupervisors within the meaning of the Act.We shall therefore includethem in the unit.,'Accordingly, we find that all cutting machine operators and foldingmachine setup men, excluding helpers, joggers, board loaders, andpacker pullers,' all other employees, and all supervisors as defined inthe Act, constitute a unit appropriate for collective bargaining pur-poses within the meaning of Section 9 (b) of the Act.'[Text of Direction of Election omitted from publication in thisvolume.]6Member Reynoldswould exclude as supervisors the two set-up men described as for(-man," but agrees that those described as "assistant foreman" should be included.7Including Liedbiedz.8Although some testimony indicates that Nizick,who works in the cutting department,may be a foreman,the record does not contain sufficient evidence to support a final deter-mination as to his supervisory status.We shall therefore allow him to vote subject tochallenge.EDWARD REINELL,AN INDIVIDUALD/B/AREINELL BOAT WORKSandUNITED BROTHERHOOD OF CARPENTERS& JOINERSOF AMERICA, LOCALUNION 562,A. F. L., PETITIONER.Case No. 19-RC-654.February6, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Tillman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].93 NLRB No. 9. REINELL BOAT WORKS17Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:-The Employer is engaged in the construction of fishing and pleasureboats at Marysville,Washington. Its total employee complementis 10, 9 of whom are shipwrights.The Petitioner seeks to representa unit of the shipwrights.Marysville is located on the Puget Sound, about 60 miles north ofSeattle,Washington, the situs of the shipbuilding industry employersinvolved inBryants'Marina, Inc., et al.,92 NLRB 718. In thatcasepetitions were filed for 21 separate units of shipwrights em-ployed by 21 employers.The Board dismissed the petitions on theground that the shipwrights of those employers should be representedin a single unit coextensive with the existing Pacific coast-widemultiple-employer unit established for all employees of those em-ployers.In the present case the Employer contends that the unitsought by the Petitioner is inappropriate, and in effect urges that thereasons for dismissing the petitions inBryants' Marinaare equallyapplicable to the petition filed herein.The coast-wide multiple-employer pattern of bargaining commencedin 1941.In that year the Employer executed the first of the coast-wide"master agreements." IShortly after 1941, the Employer joined theSeattle Boat Builders Association, which has since that time repre-sented the Employer at the annual coast-wide negotiations.Duringthese years the Employer has adopted and put into effect the terms ofthe successive "master agreements." In 1950, the Employer becamesignatory to the existing "master agreement."On these facts, we find that.the Employer together with other ship-building industry employers on the Pacific Coast, has jointly bar-gained and executed collective bargaining agreements, and that underthe circumstances here present its shipwrights are most appropriatelyrepresented on the established coast-wide multiple-employer basis 2Accordingly, we find that the unit of shipwrights requested by thePetitioner is inappropriate.We shall therefore dismiss the petition.'The development of the so-called master agreement is traced inBryants' Marina, Inc.et al, supra.2Bryants' Marina,Inc , et al., supra.943732-51-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.FIELDCREST MILLS DIVISION OF MARSHALL FIELD ANDCOMPANY, INC.andATII]RICANFEDERATION OF HOSIERYWORKERS,PETITIONER.CaseNo. 5-RC-7. 9. February 6,1951Decision and DirectionPursuant to an amended stipulation for certification upon consentelection duly executed on October 5, 1950, by the Employer, and thePetitioner; an election by secret ballot was held on October 17, 1950,under the supervision of the Regional Director for the Fifth Region,in a bargaining unit of all production and maintenance employees ofthe Company, excluding office clerical employees, professional em-ployees, guards, and supervisors.Upon the conclusion of the election, a tally of ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.The tally showed that the votes were distributed as follows :Approximate number of eligible voters----------------------------223Void ballots----------------------------------------------3Votes castforAmerican Federation of Hosiery Workers-------------104Votes castagainstparticipating labor organization----------------103Valid votes counted-----------------------------------------------207Challenged ballots------------------------------------------------3Valid votes counted plus challenged ballots-------------------------210The Petitioner challenged the ballots ofLelia LightandCatherineWarrickon the ground that they were office clerical employees.TheBoard agent challenged the ballot ofElijah Thomas Fryebecausehis name did not appear on the eligibility list.No objections were filedto the conduct of the election.As the challenged ballots were sufficientin number to affect the results of the election, the Regional Directorinvestigated the challenges, and on January 3, 1951, issued and dulyserved on the parties his report on the challenged ballots.The Re-gional Director recommended that all three challenges be overruled.Thereafter, the Petitioner filed exceptions to so much of the RegionalDirector's report as recommended that the challenges to the ballots ofLightandWarrickbe overruled.93 NLRB No. 12.